--------------------------------------------------------------------------------

Exhibit 10.4


WARRANT PURCHASE AGREEMENT


THIS WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of May 20, 2016,
by and between Turning Point Brands, Inc., a Delaware corporation (“TPB”), and
each holder of Warrants (as defined below) listed on the signature pages hereto
(each, a “Holder” and collectively, the “Holders”).


W I T N E S S E T H:


WHEREAS, the Holders own warrants (the “Warrants”) to purchase common units (the
“Common Units”) of Intrepid Brands, LLC, a Delaware limited liability company
and indirect subsidiary of TPB (“Intrepid”) pursuant to that certain Note and
Warrant Purchase Agreement, dated as of January 13, 2014, by and among the
Holders and Standard General Master Fund L.P.; and


WHEREAS, TPB has effected an initial public offering of its common stock (the
“IPO”) pursuant to a registration statement on Form S-1 filed with the U.S.
Securities and Exchange Commission (the “S-1”); and


WHEREAS, TPB wishes to purchase the Warrants from the Holders and the Holders
wish to sell the Warrants to TPB, for the consideration and upon the terms and
conditions set forth herein (the ”Warrant Purchase”); and


WHEREAS, in accordance with Section 7.1 of that certain Warrant Agreement, dated
as of January 21, 2014, by and among Intrepid and the holders of warrants
thereunder (the “Warrant Agreement”), the board of managers of Intrepid has
granted its prior written approval to the transfer of Warrants contemplated
hereby.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties intending to be
legally bound, do hereby agree as follows:


1.                Warrant Purchase. Substantially simultaneously with the
Closing (as defined below), each Holder shall irrevocably sell,
transfer, convey, assign and deliver to TPB, and TPB shall purchase and accept
from such Holder, all of such Holder’s right, title and interest in and to the
Warrant set forth opposite such Holder’s name on Schedule 1 for the aggregate
cash purchase price set forth opposite such Holder’s name on Schedule 1 (such
purchase price being equal to $0.50 per Common Unit subject to such Warrant and
the amount payable pursuant to Schedule 1 to any Holder in respect of such
Holder’s Warrant is referred to herein as such Holder’s “Purchase Price”).


2.                Closing. The closing of the Warrant Purchase shall occur
substantially simultaneously with the execution and delivery of this Agreement
(the “Closing”) at the offices of Milbank, Tweed, Hadley & McCloy LLP, 28
Liberty Street, New York, New York 10005. At the Closing, TPB shall pay to each
Holder such Holder’s Purchase Price by wire transfer of immediately available
funds to the account designated in writing by such Holder to TPB prior to the
Closing, and such Holder shall deliver to TPB at the Closing the certificate or
certificates representing such Warrants together with an instrument of transfer
(substantially in the form attached to the Warrant Agreement) duly endorsed in
blank.
 

--------------------------------------------------------------------------------

3.                Representations and Warranties.


3.1              Representations and Warranties of Each Party. Each of TPB, on
the one hand, and each of the Holders severally and not jointly, with respect to
only itself, on the other hand, hereby represents and warrants to the other
party that:


(i)         such party has all necessary power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the transaction contemplated hereby;


(ii)        this Agreement has been duly and validly executed and delivered by
such party and constitutes a legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms;


(iii)       the execution, delivery and performance by such party of this
Agreement and the consummation by such party of the transactions contemplated
hereby do not and will not (A) conflict with or violate any United States or
non-United States statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order applicable to such party, (B)
other than the prior written consent of the board of managers of Intrepid to the
transactions contemplated hereby, require any consent, approval or authorization
of, declaration, filing or registration with, or notice to, any person or
entity, (C) result in the creation of any encumbrance on any Warrants or (D) if
such party is not a natural person, conflict with or result in a breach of or
constitute a default under any provision of such party’s governing documents;
and


(iv)       as of the date hereof, no material litigation, action or proceeding
by or against such party is pending, or to the knowledge of such party
threatened in writing, which would affect the legality, validity or
enforceability of this Agreement or the consummation of the transactions
contemplated hereby.


3.2              Representations and Warranties of each Holder. Each Holder
hereby represents and warrants to TPB that it owns beneficially and exclusively
of record and has good, valid and marketable title to the Warrant set forth
opposite such Holder’s name on Schedule 1 free and clear of any security
interest, lien, claim, pledge, proxy, option, right of first refusal, agreement,
voting restriction, limitation on disposition, charge, adverse claim of
ownership or use or other encumbrance of any kind and has the full right, power
and authority to sell, transfer and deliver such Warrant, and such Holder does
not own, directly or indirectly, any warrants to purchase common units of
Intrepid other than such Warrant.


4.                Miscellaneous.


4.1              General Release. In consideration of such Holder’s Purchase
Price, each Holder, on behalf of himself or herself and each of his or her
successors, executors, representatives, agents, estate, heirs, legatees,
devisees, beneficiaries and assigns, hereby forever releases, remises, acquits,
satisfies, and discharges TPB (and any successor thereto) and its affiliates,
and the respective directors, officers, employees, partners, agents, advisors
and representatives thereof, and the respective successors and assigns of the
foregoing (each, a “Releasee”), from any and all manner of actions, claims,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
covenants, contracts, controversies, agreements, promises, damages, judgments,
executions, and demands whatsoever, in law or in equity (collectively,
“Claims”), which the undersigned ever had, now has, or which any successor or
assign of the undersigned hereafter can, shall or may have, against any
Releasee, for, upon or by reason of any matter, cause or thing whatsoever, known
or unknown, directly or indirectly, from the beginning of the world to the
Closing, without limitation, Claims arising out of or related to any (i) breach
or alleged breach of fiduciary duty and claims in tort, and (ii) the Warrants
and the Warrant Agreement; except for (x) the right to receive such Holder’s
Purchase Price under this Agreement and (y) any Claims arising out of or
relating to any actual fraud of a Releasee.
 
2

--------------------------------------------------------------------------------

4.2              Further Assurances. TPB and each Holder will take such actions
as may be reasonably required or desirable to carry out the provisions of this
Agreement.


4.3              Successors and Assigns. This Agreement and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of TPB and the successors and permitted assigns of
each Holder. Such successors and/or permitted assigns of each Holder shall be
deemed to be a Holder for all purposes hereunder.


4.4              Governing Law; Jurisdiction; No Trial by Jury. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to the State of New York’s conflict of law
principles to the extent such principles are not mandatorily applicable by
statute and would require or permit the application of the laws of another
jurisdiction. Each of the parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims or causes of action
(whether in contract, tort or otherwise) in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. EACH PARTY HERETO HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.4.


4.5              Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or e-mail or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at their addresses as specified on the
signature pages of this Agreement.
 
3

--------------------------------------------------------------------------------

4.6              Amendments and Waivers. Except as otherwise provided herein,
this Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by TPB or any Holder of any of
the provisions hereof shall be effective unless explicitly set forth in writing
and signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any rights, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.


4.7              No Third-Party Beneficiaries. This Agreement is for the sole
benefit of TPB and the Holders and their respective successors and, in the case
of each Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
governmental authority or other entity any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.


4.8              Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.


4.9              Headings. The headings contained in this Agreement are for
purposes of convenience only and shall not affect the meaning or interpretation
of this Agreement.


4.10            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.


4.11            Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and undertakings, both
written and oral, among the parties with respect to the subject matter hereof.
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
TURNING POINT BRANDS, INC.
         
By:
/s/ Mark Stegeman
   
Name:
Mark Stegeman
   
Title:
Senior Vice President and Chief Financial Officer

 

  Address for notice:          Turning Point Brands, Inc.    5201 Interchange
Way    Louisville, Kentucky 40229    Attention:
James Dobbins
  Telephone:  (502) 778-4421   Email:
jdobbins@natcinc.net

 
[Signature Page to Warrant Purchase Agreement]
 

--------------------------------------------------------------------------------

 
SUMMIT PARTNERS CREDIT FUND, L.P.
         
By:
Summit Partners Credit GP, L.P., its general partner  
By:
Summit Partners Credit GP, LLC, its general partner    
By:
/s/ James Freeland    
Name:
James Freeland    
Title:
Authorized Signatory

 

 
Address for notice:
      Summit Partners Credit Fund, L.P. 222 Berkeley Street, 17th Floor  
Boston, MA 02116  
Attention:
Adam Britt and Jack Le Roy  
Telephone:
617-598-4805  
Facsimile:
617-598-4905



[Signature Page to Warrant Purchase Agreement]



--------------------------------------------------------------------------------

 
SUMMIT PARTNERS CREDIT FUND A-1, L.P.
         
By:
Summit Partners Credit A-1 GP, L.P., its general partner  
By:
Summit Partners Credit A-1 GP, LLC, its general partner    
By:
/s/ James Freeland    
Name:
James Freeland    
Title:
Authorized Signatory

 

 
Address for notice:
    Summit Partners Credit Fund A-1, L.P.   222 Berkeley Street, 17th Floor  
Boston, MA 02116  
Attention:
Adam Britt and Jack Le Roy   
Telephone:
617-598-4805
Facsimile:
617-598-4905



[Signature Page to Warrant Purchase Agreement]



--------------------------------------------------------------------------------

 
SUMMIT PARTNERS CREDIT OFFSHORE INTERMEDIATE
FUND, L.P.
       
By:
Summit Partners Credit GP, L.P., its general partner  
By:
Summit Partners Credit GP, LLC, its general partner    
By:
/s/ James Freeland    
Name:
James Freeland    
Title:
Authorized Signatory

 

 
Address for notice:
      Summit Partners Credit Offshore Intermediate Fund, L.P.   222 Berkeley
Street, 17th Floor   Boston, MA 02116  
Attention:
Adam Britt and Jack Le Roy   
Telephone:
617-598-4805  
Facsimile:
617-598-4905



[Signature Page to Warrant Purchase Agreement]



--------------------------------------------------------------------------------

 
SUMMIT INVESTORS I, LLC
         
By:
Summit Investors Management, LLC, its manager  
By:
Summit Partners L.P., its manager  
By:
Summit Master Company, LLC., its general partner    
By:
/s/ James Freeland    
Name:
James Freeland    
Title:
Authorized Signatory

 

 
Address for notice:
      Summit Investors I, LLC   222 Berkeley Street, 17th Floor   Boston, MA
02116  
Attention:
Adam Britt and Jack Le Roy   
Telephone:
617-598-4805  
Facsimile:
617-598-4905



[Signature Page to Warrant Purchase Agreement]



--------------------------------------------------------------------------------

 
SUMMIT INVESTORS I (UK), LP
         
By:
Summit Investors Management, LLC, its general partner  
By:
Summit Partners L.P., its manager  
By:
Summit Master Company, LLC., its general partner    
By:
/s/ James Freeland    
Name:
James Freeland    
Title:
Authorized Signatory

 

 
Address for notice:
      Summit Investors I (UK), LP   222 Berkeley Street, 17th Floor   Boston, MA
02116  
Attention:
Adam Britt and Jack Le Roy   
Telephone:
617-598-4805  
Facsimile:
617-598-4905



[Signature Page to Warrant Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1
           
Holder
 
Number of
Common
Units subject
to Warrant
   
Holder’s
Purchase
Price ($0.50
per Common
Unit subject
to Warrant)
 
Summit Partners Credit Fund, L.P.
   
909,383.84
   
$
454,691.92
 
Summit Partners Credit Fund A-1, L.P.
   
396,845.53
   
$
198,422.77
 
Summit Partners Credit Offshore Intermediate Fund, L.P.
   
64,732.22
   
$
32,366.11
 
Summit Investors I, LLC
   
3,313.11
   
$
1,656.56
 
Summit Investors I (UK), LP
   
725.30
   
$
362.65
 

 
 

--------------------------------------------------------------------------------